Citation Nr: 9929659	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.   98-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an original increased (compensable) 
evaluation for residuals of a left knee injury, scar.

2.  Entitlement to service-connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from November 1942 to 
December 1945.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an August 1998 rating decision by the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection and assigned a 
noncompensable rating for residuals of a left knee injury and 
denied service-connection for residuals of a left ankle 
injury.  

Through written correspondence dated October 1998 and 
December 1998 the appellant has made additional service 
connected claims for a back disability and a right knee 
injury secondary to his left knee disability.  The RO should 
take appropriate actions with regard to those issues.

The issue concerning entitlement to an original increased 
(compensable) evaluation for residuals of a left knee injury, 
scar will be discussed in the remand section.


FINDING OF FACT

The record does not contain any medical evidence that 
indicates the appellant suffers from a current left ankle 
disability.



CONCLUSION OF LAW

The claim for service-connection for residuals of a left 
ankle injury is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant has " the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a) (West 1991).  If he or she has not presented such 
evidence, the appeal fails as to that claim, and the Board is 
under no duty to assist the appellant in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to be 
well grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the in-service 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 81, 93 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent evidence is required.  Id.

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. At 495.  With regard to the showing of a 
chronic disability in service chronicity could be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period.  Id.

The evidentiary assertions by the claimant are to be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  The veteran as a layperson is not competent to 
provide such evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Where the claimant has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Service medical records indicate that the appellant suffered 
from a severe left ankle sprain as a result of being thrown 
from a horse and the horse striking him.  A September 1943 
radiologic report indicates that there was "no evidence of 
injury or other pathology in the bones of the left ankle."  
His separation examination report, dated December 1994, did 
not indicate any objective findings concerning a left ankle 
injury.  

Post service medical records include VA outpatient reports 
and private medical records from July 1956 to January 1999.  
These records show treatment for unrelated disorders until 
the 1990's.  In 1995, the appellant reported numbness and 
swelling of the lower extremities.  The assessments included 
peripheral neuropathy and rule out diabetes mellitus.  An 
April 1997 private radiology report indicates that x-rays did 
not show fracture, dislocation, or acute bony abnormalities 
of the left lower leg.  In 1998, he complained of 
claudication and rest pain in the lower extremities.  
Assessments included vascular disease.  These records do not 
reflect left ankle disability per se. 

In February 1999 the appellant had a hearing at the RO.  He 
testified that he currently experiences numbness in his left 
ankle.

The Board finds, based on the evidence of record and the 
pertinent laws and regulations, that the appellant's claim 
for service-connection for residuals of a left ankle injury 
is not well grounded.  Service medical records doindicate 
that in 1943 he sustained a severe sprain of his left ankle.  
However, post service medical records do not indicate that he 
currently suffers from residuals of such injury or, for that 
matter, any chronic disability of the left ankle per se.  The 
post service medical records do show symptoms including pain 
and numbness affecting the left ankle, but it appears that 
some of these symptoms affect the right ankle as well, and, 
in any event, no disability of the ankle itself is shown.  
Moreover, there is no medical opinion linking those symptoms 
affecting the left ankle to the in- service injury.  
Accordingly, not all of the elements necessary to well- 
ground the claim are present.  The claim is not well- 
grounded and is denied.

The Board notes that the RO in a March 1991 Supplemental 
Statement of the Case informed the appellant what type of 
evidence he needed to well ground his claim.  The appellant 
has not submitted that evidence.  Moreover, in view of the 
appellant's response to the RO's development actions taken, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).


ORDER

Service-connection for residuals of a left ankle injury is 
denied.


REMAND

With respect to the rating for residuals of a left knee 
injury, scar, the appellant has testified that symptoms 
referable to the knee are getting worse.  He has not 
undergone VA examination of the knee.  The RO should schedule 
the appellant for a VA examination to evaluate the severity 
of the residuals of a left knee injury, scar.  

Accordingly, this claim is REMANDED for the following action:

1.  The RO should obtain any additional 
current medical records, VA or private, 
relating to the appellant's left knee.

2.  The appellant should be scheduled for 
a VA orthopedic examination to determine 
the current nature and severity of his 
service-connected residuals of a left 
knee injury, scar.  All necessary tests 
and studies should be accomplished.  
Following the examination, the examiner 
should describe all symptomatology 
associated with this disability, to 
include a thorough description of any 
associated scar. 

The examiner should state whether there 
is any limitation of motion, objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion, due to the service 
connected left knee disability. The 
rationale for the opinion should be set 
forth.  The claims file and a copy of the 
remand should be made available to the 
examiner.

3.  The appellant should be given 
adequate notice of the requested 
examination that includes advising him of 
the consequences of failure to report to 
the examination.  If he fails to report 
for the examination, this should be noted 
in the claims folder.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought is not 
granted, the appellant should be provided 
a Supplemental Statement of the Case.  
The case should then be returned to the 
Board after completion of the usual 
adjudication procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appea



